Citation Nr: 0334684	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased rating for chondromalacia and 
degenerative joint disease, right knee, status post-
operative, currently evaluated at 20 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from April 1971 to April 
1975 and from February 1981 to October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

An October 2001 rating decision granted a 100 percent 
evaluation for the period August 17, 2001, to September 30, 
2001, for surgical treatment necessitating convalescence, and 
resumed the 20 percent evaluation effective October 2001 
pending a medical examination.  

A May 2002 rating decision continued the evaluation of the 
appellant's right knee disability at 20 percent and ruled 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for a left 
knee disability has not been received.  The appellant 
submitted a June 2002 notice of disagreement (NOD).  The 
appellant's October 2002 substantive appeal, as does his 
representative's November 2003 informal hearing presentation, 
addresses only his claim for an increased rating for his 
right knee disability.  Therefore, that is the only issue 
before the Board.  

The appellant submitted a June 2002 application for an annual 
clothing allowance after having been prescribed a knee brace.  
There is no record in the claim file of the RO having acted 
on this application.  Therefore, it is referred to the RO for 
appropriate action.


REMAND

A November 2001 VA fee basis medical examination report 
reflects that physical examination of the appellant's post-
operative right knee revealed no abnormal movement or 
instability.  The Board notes that, in support of a June 2002 
application for an annual clothing allowance, the appellant 
submitted a February 2002 prescription for a custom 
fabricated knee orthosis.  The prescription states that the 
brace is designed to resist abnormal tibial translation 
associated with anterior cruciate ligament deficiency and to 
assist in the stabilization of ligament instabilities.  The 
prescription states that wear is necessary for all activities 
of normal living.

The Board deems this prescription to constitute new medical 
evidence not available at the most recent VA medical 
examination conducted four months prior to the issuance of 
the prescription.  Medical confirmation of recurrent 
subluxation or lateral instability is a basis for a separate 
rating for that condition.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2003).  Therefore, a remand is in order to 
consider this new medical evidence.

The RO provided the appellant notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) in a September 2001 letter.  
The letter informed the appellant that he had 60 days to 
submit information or evidence in support of his claim.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Although 
the September 2001 letter informed the appellant that he had 
60 days, any period less than the statutory one year is 
incorrect and constitutes insufficient notice.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice letter.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  The RO shall schedule the appellant 
for an appropriate medical examination to 
determine the current severity of the 
appellant's post-operative right knee 
disability.  Provide the claim file to 
the examiner for review.  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
disability being evaluated.  In addition, 
the examiner should indicate whether, and 
to what extent, the appellant experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  Instability and or lateral 
subluxation should be described as 
present.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  If the examiner is 
unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  
The report of the examination should 
reconcile the appellant's subjective 
complaints of pain with the objective 
findings on examination.

3.  After all of the above is complete, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that the 
benefit sought on appeal remains denied, 
issue the appellant and his 
representative a supplemental SOC and, if 
all is in order, return the case to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




